Warner, Chief Justice.
The defendant was indicted for the.offense of “keeping and maintaining a lewd house,” and on her trial therefor was found guilty. A motion was made in arrest of judgment for alleged defects in the indictment, and also a motion was made for anew trial, on the grounds therein stated, both of which motions were overruled, and the defendant excepted.
1, 2. If the objections to the indictment would have been good on a special demurrer thereto, they were not good in arrest of judgment, and there was no error in overruling that motion.
3. It appears from the record and bill of exceptions that the defendant, before arraignment, filed her plea of mis*658nomer, in which she alleged that she had been indicted by the name of Lizzie Jordan ; that her name was not Lizzie Jordan, but her name was Eliza A. Jordan, and that ever since her intermarriage with Zachariah Jordan, she had never been known or called by any other name. One of the grounds of error alleged in the motion for a new trial is the overruling and striking the defendant’s plea of misnomer. In our judgment the defendant had the legal right to be heard on her plea of misnomer, and the court erred in striking it.
Let the judgment of the court below be reversed.